Citation Nr: 0427738	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to 
September 1943.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In his July 2002 substantive appeal, the veteran requested a 
Travel Board Hearing.  In a statement dated in August 2002, 
the veteran withdrew the request and requested that his 
appeal be forwarded to the Board.

In October 2003, the Board remanded the case to the RO for 
additional development which complied with the United Circuit 
Court of Appeals For The Federal Circuit's decision in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The RO completed 
the additional development and returned the case to the Board 
for further appellate review.  The veteran's representative 
submitted additional comment on his behalf in August 2004.  
The Board will discuss this further in the Reasons and Bases 
part of the decision.


FINDINGS OF FACT

1.  The veteran's anxiety disorder manifests subjectively 
with sleep disturbance due to dreams of firing heavy 
artillery but primarily due to inability to sleep, which 
causes him to fear nighttime.  The veteran's anxiety disorder 
manifests clinically with a stable affect and some indication 
of a decrease in range and intensity.  Thought processes are 
logical and goal oriented.  There are no homicidal, suicidal, 
or delusional ideations, or panic attacks.  Global Assessment 
of Functioning (GAF) is assessed as 50.

2.  Major impairment in work, school, or family relations, 
has not been more nearly approximated.
3.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or, an 
inability to establish and maintain effective relationships, 
have not been more nearly approximated.


CONCLUSION OF LAW

The requirements for a rating in excess of 50 percent for a 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code (DC) 9400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in March 2002 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had asked a VA treatment 
facility to schedule an examination, and also specifically 
informed the veteran that he was extended the opportunity to 
submit evidence which showed his disability had increased in 
severity.  The letter informed the veteran of the various 
forms which such evidence could take.  Further, the letter 
also informed the veteran that, as an alternative, the RO 
would obtain any private treatment records he identified as 
related to this claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf, and to use VA Form 21-4138 to 
identify VA facilities where he obtained treatment.  The 
letter also informed the veteran to submit any evidence he 
desired considered within 60 days.

The Board noted the October 2003 remand for compliance with 
PVA v. Secretary of Veterans Affairs in the Introduction.  In 
PVA, the Court held that a VCAA notice which informed a 
claimant that evidence must be submitted within any time 
period other than the statutory one-year period was 
inconsistent with the statute and constituted insufficient 
notice.  PVA, 345 F.3d at 1344-47.  On remand, the RO issued 
the veteran another VCAA notice in February 2004, which cured 
that then deficiency.  Further, in the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(c)) 
(VBA), Congress legislatively deleted that part of PVA, by 
providing that VA may adjudicate claims prior to the 
expiration of one year after receiving a substantially 
complete application.  It has been indicated that there is no 
additional evidence to obtain.

The Board finds that the letter and the February 2004 letter 
meet the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); VBA; Opinion Of The General Counsel 1-
2004 (February 24, 2004); ; 38 C.F.R. § 3.159(b)(1) 
(2003)Pelegrini v. Principi, 18 Vet. App. at 120-21; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and arranged for an examination.  The 
Board notes the veteran's representative's request for 
another examination on the basis of the assertion that the 
April 2002 examination was inadequate.  The Board further 
notes that the veteran's representative did not specifically 
delineate the manner in which the examination was deficient.  
The veteran's representative noted the examination report 
entry that the examiner did not have access to the case file.  
While that is true, there was a detailed and appropriate 
history recorded.  As for the specific deficiency in the 
examination itself, however, the veteran's representative 
asserted only that the examination was not conducted using 
the criteria of the Diagnostic and Statistical Manual of 
Mental Disorders (IV Edition, 1994) (DSM-IV).  It appears 
that the examination is sufficient in this case.

While noting the fact that the examiner did not have the 
veteran's case file, the Board finds no deficiency in the 
April 2002 examination.  The examiner prepared a detailed 
report of the examination and specifically noted his 
assessment of a GAF as in accordance with DSM-IV criteria and 
his reasons for assigning the GAF.  The examiner's diagnosis 
is not inconsistent with the findings of the April 2002 
examination.  38 C.F.R. § 1.125a (2003).  Thus, the Board 
finds the April 2002 examination to have been sufficient for 
rating purposes.  Aside from the examination, the veteran and 
the representative agree that the claim is fully developed, 
as reflected in the veteran's statement of February 2004 and 
the representative's written presentation.

All records obtained or generated have been associated with 
the claim file.  The Board finds that the RO has complied 
with the duty to assist.  38 C.F.R. § 3.159(c) (2003).



Factual background.

Historically, an April 1944 rating decision granted service 
connection for anxiety neurosis.  The veteran submitted his 
current application for an increase in February 2002.  The 
June 2002 rating decision continued the veteran's evaluation 
of 30 percent.  The July 2002 rating decision increased the 
veteran's evaluation from 30 percent to 50 percent, effective 
February 15, 2002.

The examination report reflects that the veteran reported 
that, during World War II, he was assigned to a coastal 
artillery unit, where he helped man 12-inch coastal guns.  
The veteran related that he experienced a "nervous 
breakdown" as a result of this duty, and that he has been 
unemployed since 1969 due to an on-the-job back injury.  He 
reported some sleep difficulty as a result of dreams about 
the firing of these guns, which relate to the noise made by 
the firing.  Most of the time, the veteran is unable to 
sleep.  The report reflects that he generally fears nighttime 
approaching because of his concern that he will just toss and 
turn.  He also noted concerns over his own and his wife's 
health, as well as his daughters' marital discord.  He also 
reported difficulty with concentration in general, general 
restlessness, and "edgy feeling".  He related startle 
response to any loud noise and periodic irritability 
secondary to his fatigue and frustration.

Mental status examination revealed the veteran to be alert, 
oriented in all spheres, and to have the ability to relate 
throughout the examination by responding to questions and 
volunteering information he believed pertinent.  The 
veteran's affect was stable, but there was some indication of 
decrease in range and intensity, which the examiner deemed 
congruent with the veteran's frustrated bad mood.  The 
veteran denied any suicidal or homicidal ideation.  Neither 
did he present with any delusional ideations, hallucinatory 
perceptions, nor other symptoms associated with anxiety 
conditions, such as panic attacks.  The veteran's thought 
processes were noted to be logical and goal directed.  The 
examiner observed that the veteran's focus on his progressing 
physical limitations, his wife's health problems, and his 
daughters marital status, are additional sources of concern 
for him.  As a result, the examiner assessed a GAF of 50, 
primarily due to the veteran's sleep problems, which 
contribute to his daytime fatigue, decrease his functional 
capacity, and lead to difficulty with concentration and 
irritability.

In his June 2002 notice of disagreement, the veteran relates 
that his evaluation should be increased because his disorder 
has progressively worsened since 1967.  He also asserted that 
the examination report attributes statements to him which he 
did not make, and that the examination was not conducted 
properly, or that the records used by the examiner were those 
of someone else.  In a statement submitted with his 
substantive appeal, the veteran listed all his prescribed 
medication.

The veteran's representative asserts that the veteran 
manifests near continuous depression, as evidenced by his 
inability to sleep from depression, fear, and worry.  As 
such, the veteran should be granted a higher evaluation.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).
 
Current rating evaluations of mental disorders requires a 
thorough familiarity with the criteria of the DSM-IV.  
38 C.F.R. § 4.130 (2003).  An evaluation of the disability 
level of a mental disorder is based on the total evidentiary 
picture of the veteran's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based.  38 C.F.R. § 4.126(a), (b) (2003).  
Further, applicable rating criteria are applied via an 
overall assessment of one's disability picture.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

Mental disorder are evaluated as follows:

A 30 percent evaluation is allowable for occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9400 (2003).

A 50 percent evaluation  is allowable for a disorder which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

The Board finds that the veteran is fairly, reasonably, and 
appropriately, evaluated at 50 percent for his anxiety 
disorder.  The April 2004 examination report reflects that 
the examiner assessed a GAF of 50.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  DSM-IV at 46.  A GAF in the 41-50 range indicates 
serious impairment in social, occupational, or school 
functioning.  Some examples of such a serious impairment are, 
having no friends and the inability to keep a job. Id. at 47.  
Further, the examiner noted that the veteran was assessed at 
the highest end of the range for serious impairment, and that 
the assessment of 50 was rendered primarily due to the 
veteran's inability to sleep.  The Board notes that an 
assessment of 50 is only one point shy of the 51-60 range, 
which reflects only moderate symptoms or difficulty.  Id.

The Board finds that the higher evaluation of 70 percent is 
not warranted, as the evidence of record does not show the 
veteran to more nearly approximate those criteria.  38 C.F.R. 
§ 4.7 (2003).  The examination report reflects that the 
veteran worries about his wife's health and the state of his 
daughters' marriage, but there is no evidence of a strained 
relationship between the veteran and his family members or 
others.  The examination report does not show the veteran to 
manifest any suicidal or homicidal ideation, obsessive 
rituals, or panic attacks.  Further, contrary to the 
veteran's representative's assertion, the examiner noted no 
symptoms of depression.  As concerns the veteran's main 
assertion, the fact that he has manifested an anxiety 
disorder, and been prescribed medication for it, over a 
period of several years, does not establish or show the 
criteria for a higher evaluation.  The veteran's current 
evaluation of 50 percent reflects that, when the criteria for 
a 50 percent evaluation are considered, he has received every 
benefit of the doubt.  38 C.F.R. § 4.3 (2003).

It is noted that the veteran has contended that his symptoms 
are worse than in the past.  Review of the record reveals 
that this has been recognized in the periodic increases in 
the disability rating from 10 to 30 to 50 percent disabling 
over the years.  There is, as noted above, no basis for 
assignment of a 70 percent rating given current 
manifestations.


ORDER

Entitlement to a rating in excess of 50 percent for a 
generalized anxiety disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



